Citation Nr: 0711843	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disability, including bronchial asthma.

2.  Entitlement to service connection for residuals of a head 
injury, including neuropsychological disability manifested by 
symptoms, including headaches, blackout spells, memory loss, 
dizziness and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.M.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had honorable active service from June 1977 to 
June 1980.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which denied service 
connection for residuals of a head injury, including 
headaches and blackout spells, and an August 2000 rating 
decision by the VA RO in Montgomery, Alabama which declined 
to reopen a claim for service connection for a chronic lung 
disability, including bronchial asthma.

When this matter was last before the Board in December 2004, 
it was initially found that the requisite new and material 
evidence had been received to reopen the previously denied 
claim for service connection for a chronic lung disability, 
including bronchial asthma.  Following that threshold 
determination, the Board denied the claims of entitlement to 
service connection for a chronic lung disability, including 
bronchial asthma, and entitlement to service connection for 
residuals of a head injury, including headaches and blackout 
spells.  

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2006 Order, the Court granted a July 
2006, Joint Motion for an Order Vacating the Board Decision 
and Incorporating the Terms of This Remand (Joint Motion), 
that vacated the December 2004 decision and remanded the 
matter to the Board for further development and re-
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Joint Motion incorporated in the Court's July 2006 Order 
outlined the fundamental bases for the remand of the issues 
on appeal.  In vacating the Board's December 2004, the Joint 
Motion took exception to the Board's failure to provide 
adequate reasons and bases as to why medical opinions were 
not required prior to the disposition of the claims for 
service connection.  

In accordance with the terms of the Joint Motion, this case 
is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the veteran for an 
appropriate VA examination by a physician 
skilled in the diagnosis and treatment of 
lung and respiratory disorders to 
determine whether the veteran has a 
chronic lung disability, including 
chronic obstructive pulmonary disease 
(COPD) and bronchial asthma, and if 
found, whether it bears any relationship 
to service, including any treatment or 
injuries identified in the service 
medical records.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions for each 
of the disorders at issue:
Is it at least as likely as not (a 50 
percent or greater probability) that a 
chronic lung disability, including 
chronic obstructive pulmonary disease 
(COPD) and bronchial asthma, if found, 
is related to service on any basis?  A 
complete rationale for any opinions 
expressed should be provided.  

3.  Schedule the veteran for an 
appropriate VA examination by a physician 
skilled in the diagnosis and treatment of 
residuals of head injuries to determine 
whether the veteran currently has 
residuals of a head injury, including 
headaches and blackout spells, and if 
found, whether it bears any relationship 
to service, including any treatment or 
injuries identified in the service 
medical records.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions for each 
of the disorders at issue:
Is it at least as likely as not that 
current residuals of a head injury, 
including headaches and blackout 
spells, if found, are related to 
service on any basis?  A complete 
rationale for any opinions expressed 
should be provided.  
4.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed, and pursue any further 
development required by the record at 
hand, including further medical 
examination.  In particular, the 
requested examination reports and medical 
opinions should be reviewed to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  

5.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for a chronic lung disability, 
including bronchial asthma, and 
entitlement to service connection for 
residuals of a head injury, including 
headaches and blackout spells.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
(SSOC) should be issued.  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claims currently on appeal.  A reasonable 
period of time for a response should be afforded for 
response.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is notified by 
VA; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



